 Case 15-42460        Doc 268     Filed 05/31/19 Entered 05/31/19 15:15:13             Desc Main
                                   Document     Page 1 of 2

                    UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF MINNESOTA
______________________________________________________________________________
                                                              BKY No. 15-42460
In re:

Paul Hansmeier,                                                     NOTICE OF SETTLEMENT

            Debtor.
______________________________________________________________________________

To:    The United States Trustee, all creditors and other parties in interest.

On or after, June 25, 2019, Randall L. Seaver (“Trustee”), in his capacity as the Chapter 7 panel
trustee of the Bankrupcy Estate of Paul Hansmeier (“Estate”), Paul Hansmeier (“Debtor”), and
Sandipan Chowdhury, Booth Sweet LLP, Daniel Booth, and Jason Sweet (“Defendants”1) have,
or soon will enter into a Settlement Agreement (“Agreement”). Trustee, Debtor, and
Defendants may be referenced herein collectively as the “Parties.” The Agreement resolves all
claims asserted in Paul Hansmeier, Debtor, Plaintiff v. Sandipan Chowdhury and Booth Sweet,
LLP, Adv. No. 16-4124 (“Adversary Proceeding”).
        On November 18, 2016, the Trustee filed a complaint commencing the Adversary
Proceeding seeking to avoid a transfer in the amount of $71,620.90 by the Debtor to Defendants
pursuant to 11 U.S.C. §§ 542, 544, and 548. Whereas judgment was entered against the Defendants
and in favor of the Estate and Debtor in the amount of $71,620.90 (the “Judgment”). Following
entry of the Judgment, additional sums were ordered payable by the Defendants as a result of
certain sanction awards (the “Sanctions”).
        The parties seek to settle all claims in and arising from the Adversary Proceeding, including
the Judgment and Sanctions on the following terms:

         1.      Settlement Payment. Defendants shall pay One Hundred Fifty Thousand Dollars
($150,000.00) (“Settlement Funds”) to the Estate and Paul Hansmeier, each receiving $75,000,
in full satisfaction of the Judgment and Sanctions. The Settlement Funds shall be paid to Trustee
via wire transfer on or before June 21, 2019. The Settlement Funds will be wired into the Trustee
account for the Estate. Within three days (3) days of the entry of an Order by the Bankruptcy Court
approving the Parties’ agreement the Trustee will remit half of the Settlement Funds to Debtor’s
designee.

         2.      Releases by the Parties. The Agreement contains standard releases of claims
amongst the Parties, with the exception of a right to enforce the terms of the Agreement. The
Agreement also provides that the Defendants will stop all litigation activity associated with AF
Holdings, LLC v. Sandipan Chowdhury, Case No. 12-cv-12105 (D.Mass.), and waive any right
to file a proof of claim against the Estate.

       3.     Dismissal of Adversary Proceeding. Upon the Bankruptcy Court’s approval of
this Agreement and payment of the Settlement Funds, pursuant to Bankruptcy Rule 7041(a) and
 Case 15-42460        Doc 268     Filed 05/31/19 Entered 05/31/19 15:15:13               Desc Main
                                   Document     Page 2 of 2

                                                  2
Fed. R. Civ. P. 41(a), the Court may enter an order dismissing the Adversary Proceeding with
prejudice. The parties will cooperate in the filing of any documents necessary to effectuate the
dismissal. Each party shall be responsible for its own costs and attorneys’ fees.

The Trustee believes this settlement is in the best interest of the bankruptcy estate.

OBJECTION: MOTION: HEARING. Under applicable rules, any objection must be in
writing, be delivered to the trustee and the United States Trustee, and be filed with the clerk, not
later than 12:00 o’clock noon on the day before the above date. If an objection is made or an
order is required, the trustee moves the court for such orders as may be necessary and
appropriate. If an objection is timely delivered and filed, the court will hold an expedited
hearing on the objection with reduced notice of the hearing. The hearing will be scheduled by
the trustee with notice by the trustee to the objecting party and the United States Trustee.


 Office of the Clerk               Officer of the U.S. Trustee       Trustee
 U.S. Bankruptcy Court             1015 U.S. Courthouse              (see address below)
 300 South Fourth Street,          300 South Fourth Street
 Suite 301                         Minneapolis, MN 55415
 Minneapolis, MN 55415



Dated: May 31, 2019                                   _/e/ Randall L. Seaver_______
                                                      Randall L. Seaver, Trustee
                                                      12400 Portland Avenue South, Suite 132
                                                      Burnsville, MN 55337
                                                      (952) 890-0888
